USCA4 Appeal: 18-1483    Doc: 64      Filed: 04/09/2019 Pg: 1 of 2
                Case 1:17-cv-00132-CCB Document 97 Filed 04/10/19 Page 1 of 2

                                                                      FILED: April 9, 2019

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                      ___________________

                                            No. 18-1483
                                       (1:17-cv-00132-CCB)
                                      ___________________

        PARADISE WIRE & CABLE DEFINED BENEFIT PENSION PLAN;
        HOLLINGSWORTH, MENDENHALL AND MCFADDEN, LLC; IG
        HOLDINGS, INCORPORATED; IG REVOCABLE TRUST; DR. STUART
        WOLLMAN; SHEILA ROSENBERG; RENE DEMEULE, Individually on behalf
        of themselves and all others similarly situated

                     Plaintiffs - Appellants

        v.

        EDWARD M. WEIL, JR.; AMERICAN REALTY CAPITAL RETAIL
        ADVISOR, LLC; DAVID GONG; LISA D. KABINICK; STANLEY PERLA;
        NICHOLAS RADESCA; LESLIE D. MICHELSON; EDWARD G. RENDELL;
        AMERICAN REALTY CAPITAL - RETAIL CENTERS OF AMERICA,
        INCORPORATED; AR GLOBAL INVESTMENTS LLC; AMERICAN
        FINANCE TRUST, INCORPORATED

                     Defendants - Appellees

                                      ___________________

                                           ORDER
                                      ___________________

              The court denies the petition for rehearing and rehearing en banc. No judge

        requested a poll under Fed. R. App. P. 35 on the petition for rehearing en banc.

              Entered at the direction of the panel: Judge Niemeyer, Judge Quattlebaum
USCA4 Appeal: 18-1483    Doc: 64      Filed: 04/09/2019 Pg: 2 of 2
                Case 1:17-cv-00132-CCB Document 97 Filed 04/10/19 Page 2 of 2

        and Senior Judge Duncan.

                                           For the Court

                                           /s/ Patricia S. Connor, Clerk
